DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Claims 44-86 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references submitted with the IDS filed 05/03/2022 do not call into question the patentability of the allowed claims. As was noted in the Notice of Allowability mailed 04/05/2022, the administration of anti-CGRP antagonistic antibodies in the recited dose range resulted in a significant reduction in the number of monthly headache days in the subjects, even as early as the second week of treatment. The art does not teach or suggest this improvement before the effective filing date of the instant application, 03/21/2014. It is noted that the abstracts submitted with the IDS filed 05/03/2022 were published more than a year after the effective filing date. 

EXAMINER’S AMENDMENT
To make sure the record is clear, the examiner’s amendment set forth at pages 4-5 of the Notice of Allowability mailed 04/05/2022 and again at pages 2-3 of the Corrected Notice of Allowability on 05/04/2022 is repeated herein.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Liujing Xing on 03/22/2022.
The application has been amended as follows: 
(i)	Amend claim 70 to recite:
70. The method of claim 44, wherein the monoclonal antibody is 

(ii)	Amend claim 78 to recite:
	78. The method of claim 71, wherein the monoclonal antibody is 

(iii)	Amend claim 86 to recite:
	86.  The method of claim 79, wherein the monoclonal antibody is 

Conclusion
The amendment was made to clarify the invention. Claims 44-86 are allowed. See the discussion of the prior art at pages 5-6 of the Notice of Allowability mailed 04/05/2022, hereby incorporated.
In addition, while the instant claims overlap in scope with the claims of US applications 17/308,580 and 17/222,737, those applications have not yet been allowed (see MPEP 804(B)(II) and pages 3-4 of the Notice of Allowability mailed 04/05/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649